Citation Nr: 0005370	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-05 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for loss of the sense 
of smell as due to an undiagnosed illness.

2.  Entitlement to increased evaluations for right and left 
knee disabilities and a left elbow disability, each rated 10 
percent disabling and to an increased (compensable) for a 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 1969 
and from November 1990 to July 1991.  He served in Southwest 
Asia from January 5 to June 28, 1991.  An appeal has been 
taken from March 1995 rating actions of the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
denying entitlement to service connection for conditions 
including loss of a sense of smell as an undiagnosed 
condition and confirming and continuing 10 percent 
evaluations each for right knee, left knee, and left elbow 
conditions and a February 1998 rating action confirming and 
continuing a noncompensable evaluation for a hearing loss of 
the left ear.  

The record reflects that the veteran had appealed from 
denials of service connection for numbness of his fingers and 
hands, chronic fatigue, memory loss with inability to 
concentrate, and pain and burning of his muscles as due to an 
undiagnosed illness.  However, the numbness in his fingers 
and hands, chronic fatigue and pain and burning involving his 
muscles were incorporated in a grant of service connection 
for fibromyalgia that was rated 40 percent disabling.  The 
memory loss and inability to concentrate were incorporated in 
his service-connected psychiatric condition.  Thus, those 
matters are no longer in an appellate status.  

The issues of entitlement to increased evaluations for a 
right and left knee disability will be addressed in the 
remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  A loss of the sense of smell has been diagnosed on 
examination by the VA in January 1998.  

3.  A loss of a sense of smell was not noted in service and 
has not been linked to the veteran's service by competent 
medical evidence.  The claim is not plausible.  

4.  The veteran has a full range of motion of his left elbow 
with some discomfort.

8.  The veteran has level IV hearing in his left ear.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for loss 
of a sense of smell, as due to an undiagnosed illness is 
legally insufficient.  38 C.F.R. § 3.317 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  A loss of a sense of smell was neither incurred in nor 
aggravated by military service, and the claim is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303 (1999). 

3.  An evaluation in excess of 10 percent for a left elbow 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code  5024 (1999).  

4.  A compensable evaluation for a hearing loss involving the 
left ear is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for Loss of the Sense
of Smell as Due to an Undiagnosed Illness.

A.  General laws and regulations relating to service 
connection, to include as due to an undiagnosed illness 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving the respiratory 
system, as well as neuropsychological signs or symptoms. 38 
C.F.R. § 3.317(b)(8) (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well grounded 
claim for the disability at issue.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

The veteran and his representative contend that service 
connection is warranted for loss of a sense of smell as due 
to undiagnosed illnesses.  The veteran maintains that he 
began having the aforementioned problems while serving in the 
Persian Gulf.   


B.  Entitlement pursuant to 38 C.F.R. § 3.317.

With regard to the veteran's claim, the Board notes that in 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that 
in cases in which the law and not the evidence is 
dispositive, a claim of entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  

Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for disabilities due to undiagnosed illnesses 
attributed to Southwest Asia service during the Persian Gulf 
War.  Since a review of the voluminous VA post-service 
medical evidence, reflects that the veteran has been 
diagnosed as having a loss of a sense of smell, the Board 
must conclude that the veteran's claim of entitlement to 
service connection for this disorder, pursuant to the 
provisions of 38 C.F.R. § 3.317 is legally insufficient 
because he has a diagnosed illness.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

C.  Entitlement on a direct basis.

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
April 1991 do not reflect any complaints or findings 
regarding the loss of the sense of smell.  

In November 1994 the veteran submitted a claim for service 
connection for several conditions resulting from his service 
in the Persian Gulf War including loss of a sense of smell.  

When the veteran was examined by the VA in December 1994 he 
related that he had not actually lost his sense of smell.  He 
stated that things simply smelled differently to him than 
they did to other people.  Examination of the nose showed 
moderate hypertrophic rhinitis with some crusting.  The 
overall pharynx was clean and normal.  The veteran's sense of 
smell was tested against coffee, alcohol, a hair spray and 
tincture of benzoin.  He was able to identify all of the 
items except for the tincture of benzoin.  The examiner 
indicated it was difficult to determine what the veteran 
subjectively smelled.  The veteran stated that on occasions 
he could smell things as they should be, on other occasions 
he could not.  The examiner indicated that there was no loss 
of the sense of smell to items tested at the time of the 
testing.  

When the veteran was examined by the VA in January 1998 he 
related that when he returned from Saudi Arabia his stool and 
gas did not smell right.  They smelled sour.  However, that 
odor was not detected by others.  He could not stand fumes 
from automobiles and could not stand perfume.  He could smell 
but was upset by smells; they made him nauseated.  The 
veteran dated the onset of abnormal smells to Saudi Arabia 
where he inhaled truck fumes and inhaled diesel fumes and the 
residuals of burning oil.  Once the nausea set in from a 
smell it would last about 10 minutes.  The veteran felt dizzy 
all the time but became more dizzy on smelling fumes.  

On examination the veteran was able to smell and identify 
vinegar and shoe polish.  He was able to smell peanut butter, 
tobacco, coffee and Lysol spray but could not identify those.  
His cranial nerves were otherwise within normal limits.  The 
examiner indicated that the veteran did not have anosmia but 
had a mildly decreased sense of smell to some odors and 
experienced odors in a distorted fashion.  

In this case, as indicated previously, the veteran's service 
medical records do not reflect any complaints or findings 
regarding the loss of his sense of smell.  The veteran 
submitted a claim for service connection for that condition 
in November 1994 and when he was examined by the VA in 
January 1998 a mildly decreased sense of smell was diagnosed.  
However, that was several years following the veteran's 
separation from his last period of active service.  In 
addition, there is no medical evidence linking the veteran's 
complaints to service. As such, the Board must conclude that 
in the absence of competent medical evidence of a disability 
linked to service, the claim is not well grounded. 
Accordingly, under the circumstances, it follows that 
favorable action in connection with the veteran's appeal for 
service connection for a loss of the sense of smell is not 
warranted.  

II.  A Left Elbow Disability 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the case has been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (1999).

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize the actually 
painful, unstable, or malaligned joints due to healed injury 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59 (1999).

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury. 38 
C.F.R. § 4.20 (1999).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (1999), 
disability resulting from tenosynovitis is rated on 
limitation of motion of the affected parts, as degenerative 
arthritis, found at Diagnostic Code 5003 in the Rating 
Schedule.  The criteria used to ascertain the appropriate 
disability rating under Diagnostic Code 5003 indicate that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). As the elbow joint is involved, 
Diagnostic Codes 5205 through 5213, which address the elbow 
and forearm, are for consideration.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999), 
limitations of flexion of the minor forearm to 45 degrees is 
rated 40 percent disabling, to 55 degrees is rated 30 
percent, to 70 or 90 degrees is rated 20 percent, to 100 
degrees is rated 10 percent, and to 110 degrees is assigned a 
noncompensable rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207 (1999), 
limitation of extension of the minor forearm to110 degrees is 
rated 40 percent disabling, to 100 degrees is rated 30 
percent, to 90 degrees or to 75 degrees is rated 20 percent, 
and to 60 degrees or to 45 degrees is rated 10 percent 
disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208 (1999), a 20 
percent rating is warranted when flexion of the minor forearm 
is limited to 100 degrees and extension is limited to 45 
degrees.

The remaining diagnostic codes that address impairment of the 
elbow joint address impairment due ankylosis of the minor 
elbow (Diagnostic Code 5205), flail joint and fracture 
(Diagnostic Code 5209), nonunion of the radius and ulna 
(Diagnostic Codes 5210, 5211 and 5212) and impairment of 
supination and pronation (Diagnostic Code 5213), none of 
which are conditions present in this case.

Tenosynovitis is the inflammation of a tendon sheath.  
Dorland's Illustrated Medical Dictionary, at 1671 (27th ed. 
1985). Tendinitis is inflammation of tendons and of tendon-
muscle attachments. Dorland's, supra, at 1670. 

The veteran's service medical records reflect that he 
complained of left elbow pain in 1991.  In December 1991 the 
veteran submitted a claim for service connection for 
conditions including a left elbow disability.  

VA outpatient treatment records reflect that he was seen in 
late 1991 with complaints of left elbow pain.  Tendonitis of 
the left elbow was diagnosed.  

There was received by the RO a report by Gem City 
Rehabilitation reflecting treatment of the veteran in January 
1992 for left elbow pain.

The veteran was afforded a VA orthopedic examination in March 
1992.  He indicated that he had struck his left elbow against 
an APC in February 1991.  He had also carried 5 gallon cans 
of water around for 6 months and because of that had 
developed left elbow symptoms.  It was indicated that the 
left elbow had a full range of motion including pronation and 
suppination.  He had tenderness to palpation in the ulnar 
nerve.  X-ray studies of the left elbow were unremarkable.  
The impression included status post injury to left elbow.  

The veteran was treated at the St. Elizabeth Medical Center 
in October 1993 for left elbow pain.

In a December 1994 statement, Donald L.Turner, D.O., 
indicated that the veteran had received treatment from his 
office since December 1991 for injuries sustained while 
stationed in Arabia during the Gulf War.  He indicated that 
the primary site at that time was the left elbow.  He 
reported that loss of mobility and chronic pain continued to 
inhibit use of the elbow.

The regional office also received a report of the veteran's 
treatment for his elbows at a U.S. Air Force medical facility 
in January 1993.

The veteran was again afforded a VA orthopedic examination in 
December 1994.  The veteran reported continuous pain in all 
of his joints including the elbows.  Both elbows demonstrated 
a full range of motion.  Palpation of the lateral epicondyle 
of both elbows produced moderate discomfort.  VA outpatient 
treatment records were received reflecting that the veteran 
was observed and treated for various conditions from 1994 to 
1996.   X-ray studies of the elbows in January 1995 were 
negative.  

The veteran was afforded a VA orthopedic examination in 
January 1998.  He had complaints involving his joints.  It 
was indicated that there was an excellent full range of 
motion of the elbows.  The veteran was again examined by the 
VA in September 1998.  There was a normal range of motion of 
both elbows.   

The current medical evidence reveals full, pain-free 
unresisted range of motion of the elbow. As there is no 
limitation of motion, a compensable rating is not warranted 
under Diagnostic Codes 5206, 5207 or 5208.  

The medical evidence of record reflects that despite the fact 
that there is no limitation of motion, the veteran complains 
of pain.  When he was examined by the VA in December 1994 his 
complaints included pain in all of his joints including his 
elbows.  Palpation of the lateral epicondyle of both elbows 
produced moderate discomfort.  However, both elbows 
demonstrated a full range of motion in flexion, extension, 
pronation and supination.  The VA X-ray studies of the elbows 
in January 1995 were negative.  When he was examined by the 
VA in January and September 1998 there was a full range of 
motion of the elbows.  Thus, under the circumstances, it 
follows that entitlement to an evaluation in excess of that 
currently in effect for the veteran's left elbow condition 
would not be warranted under the applicable rating schedule 
criteria.  

The Board notes that the RO has not considered whether the 
veteran's claim should be referred to the appropriate 
official for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1999).  In Bagwell v. Brown, 9 
Vet. App. 337 (1996), the United States Court of Veterans 
Appeals held that the Board has jurisdiction to determine 
whether the veteran has presented evidence warranting 
referral for consideration of an extraschedular rating as 
long as the veteran would not be prejudiced by the Board 
considering the issue in the first instance.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be granted. The governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (1999). With respect to 
the disability picture presented, the Board is unable to 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria. There is 
no evidence that the veteran has had to undergo 
hospitalization because of his left elbow disorder.  The 
interference in employment, if any, in this case is not 
beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria. The 10 
percent rating currently assigned contemplates what is 
considered the average impairment of earning capacity for 
veterans with painful motion of a joint.  Consequently, in 
the absence of an exceptional or unusual disability picture, 
the Board concludes that the consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 
(b)(1) (1999) is not appropriate.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As noted previously, the 
record reflects that the veteran has complained of pain 
involving left elbow which is considered a slight functional 
impairment and has been considered by the Board in evaluating 
the degree of severity of the left elbow condition.  The VA 
examinations did not reflect any indication of any functional 
loss due to weakness, fatigability or incoordination.  Thus, 
for the reasons already discussed, the Board does not find 
that the current manifestations of the veteran's left elbow 
condition are of such a nature and severity so as to warrant 
entitlement to an evaluation in excess of 10 percent.   

III.  The Claim for an Increase (Compensable) Evaluation
for Hearing Loss Involving the Left Ear.

The veteran was afforded a VA audiological examination in 
February 1993.  For the left ear pure tone threshold levels 
in decibels were 20, 10, 20 and 40 at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, for an average of 23 decibels.  
For the right ear the threshold levels in decibels were 15, 
5, 25 and 30, respectively, at those frequencies for an 
average of 19 decibels.  Speech discrimination ability was 
96 percent for the left ear and 100 percent for the right 
ear.  

The veteran was again afforded a VA audiological examination 
in January 1998.  For the left ear pure tone threshold levels 
in decibels were 35, 40, 55 and 75 at 1,000, 2,000, 3,000 and 
4,000 hertz, respectively, for an average of 51 decibels.  
For the right ear, the threshold levels in decibels were 35, 
30, 40 and 60, respectively, at those frequencies for an 
average of 41 decibels.  Speech discrimination ability was 
80 percent for each ear.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination test 
together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designed from I, 
for essentially normal hearing to a level XI for profound 
deafness.  Since service connection is in effect for 
defective hearing involving the left ear only and total 
deafness in the right ear is not shown, the hearing is the 
right ear is considered to be unimpaired for rating purposes.  
38 C.F.R. § 4.85, Part 4, Codes 6100 to 6110.  

As indicated previously, the most recent VA audiological 
examination reflects that for the left ear the average pure 
tone decibel level at the designated frequencies was 
51 decibels with 80 percent correct speech discrimination 
ability.  This corresponds to level IV hearing in that ear.  
Hearing in the nonservice-connected right ear, as noted 
previously, is considered to be at level I.  Under the 
provisions of Diagnostic Code 6100 a noncompensable 
evaluation is provided for the hearing loss in the left ear 
and such circumstances.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding any of the matters on appeal.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a loss of the sense of 
smell to inclued as due to an undiagnosed illness is denied.  

Entitlement to an increased evaluation for a left elbow 
disability is denied.  

Entitlement to an increased (compensable) evaluation for a 
hearing loss of the left ear is denied.  


REMAND

The veteran seeks increased evaluations for is left and right 
knee disabilities, currently evaluated as 10 percent 
disabling.  Examination the veteran in September 1998 showed 
crepitation, tenderness, "normal" range of motion and 1+ 
laxity in the medial collateral ligament.  On the right, 
range of motion was described as "normal" and there was no 
crepitation.  It was noted that the veteran complained of 
pain, falling approximately once a week, could do a 50 
percent squat once only due to pain.  On VA examination in 
January 1998, it was noted that the veteran ambulated with a 
very stiff posture and a very stiff gait.  Painful motion of 
the knees to 130 to 135 degrees was noted.  The Board finds 
that there are inconstancies on the two most recent VA 
examination reports and that there is no indication that the 
examinations included testing to identify the extent of any 
weakened movement on use.  Moreover, the examiner did not 
provide an assessment of functional loss.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination by 
a physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected right and left knee 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
The extent of any right or left knee 
instability or subluxation should be 
noted. Tests of joint motion against 
varying resistance should be performed. 
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain. The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should indicate if 
there is atrophy, or swelling of the knee 
area.  Scarring should be described in 
full.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups. If this is not feasible, the 
physician should so state.  All opinions 
and conclusions must be supported by 
complete rationale.  


2.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.   If not, corrective 
action must be taken.  

3.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issues on appeal.  In 
readjudicating the veteran's claims, the 
RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint. See DeLuca v. Brown, 
8 Vet. App. 202 (1995). The RO should 
also consider whether separate 
evaluations are in order for the 
components of the veteran's left and 
right knee disabilities in accordance 
with VAOPGPREC 23-97.  The RO should 
again review Estaban v. Brown, 6 Vet. 
App. 259 (1994) regarding the veteran's 
scarring.   The RO should conduct any 
additional evidentiary development deemed 
necessary.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case for all issues in appellate status and 
inform the veteran of any issue with respect to which further 
action is required to perfect an appeal. The veteran should 
be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.  





		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 

